DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Yao et al (US20200394499) teaches a machine learning system (fig.3) for skeleton-based action recognition and action prediction (para. [0025]) comprising a plurality of stacked graph convolution networks each having a number of nodes (110 in fig. 3, para. [0028]). The inputs to plurality of stacked graph convolution networks are image sequences (input video frames in fig. 3).
Li et al (“Actional-Structural Graph Convolutional Networks for Skeleton-Based Action Recognition”, Proceedings of the IEEE/CVF Conference on Computer Vision and Pattern Recognition (CVPR), June 16-20 2019, pp. 3595-3603) teaches a spatio-temporal GCN consisting of a series of ST-GCN blocks (section 3.2) for skeletal pose prediction (section 4.4) using a series of input frames (section 5.4).

None of the prior art teaches an output summation operator, wherein the first pyramid layer receives an image sequence and a pose sequence and fuses information associated with the image sequence with information associated with the pose sequence to generate a fusion output, and wherein the output summation operator sums the first pyramid layer output and the second pyramid layer output to generate an output indicative of an action prediction for the image sequence and the pose sequence

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663